Case 8:21-mc-00069-JSM-AAS Document 8 Filed 08/05/21 Page 1 of 2 PageID 56




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MATTHEW ORSO as Successor
Trustee to Kenneth D. Bell in his
Capacity as Court-appointed
Receiver for Rex Venture Group, LLC,

      Plaintiff,

v.                                           Case No.: 8:21-mc-69-JSM-AAS


BOB BURCHETT,

      Defendant.
________________________________________/

                                   ORDER

      Under Federal Rule of Civil Procedure 4.1, Matthew Orso as Successor

Trustee to Kenneth D. Bell in His Capacity as Court-Appointed Receiver For

Rex Venture Group, LLC, moves for the court to appoint any employee or agent

of ABC Legal, who is otherwise legally permitted to effectuate service of

process under applicable law, to serve the court-ordered writs in this matter

upon the garnishees. (Doc. 7).

      Federal law governs who may serve a writ of garnishment. See Fed. R.

Civ. P. 69(a)(1) (“The procedure . . . in proceedings supplementary to and in aid

of judgment . . . must accord with the procedure of the state where the court is


                                       1
Case 8:21-mc-00069-JSM-AAS Document 8 Filed 08/05/21 Page 2 of 2 PageID 57




located but a federal statute governs to the extent it applies.”). The Federal

Rules have the “force and effect” of a federal statute. See Sibbach v. Wilson &

Co., 312 U.S. 1, 13 (1941) (stating a federal rule established within the power

delegated to the Supreme Court “has the force of a federal statute”). In turn,

the Federal Rules permit the appointment of a special process server to deliver

a writ of garnishment like the one at issue here. See Fed. R. Civ.

P. 4.1 (“Process-other than a summons under Rule 4 or a subpoena under Rule

45-must be served by a United States marshal or deputy marshal or by a

person specially appointed for that purpose.”); see also Sumner v. Garner, No.

6:18-CV-40-ORL-28GJK, 2019 WL 6716193, at *1 (M.D. Fla. Dec. 9, 2019);

Francois v. Washmonbo, Inc., No. 05-23368-CIV, 2008 WL 2694752, at *2 (S.D.

Fla. July 8, 2008).

      Thus, the motion for appointment of process server (Doc. 7) is

GRANTED. Any employee or agent of ABC Legal, who is otherwise legally

permitted to effectuate service of process under applicable law, is authorized

to serve the writs of garnishment on the garnishees in this matter.

      ORDERED in Tampa, Florida on August 5, 2021.




                                      2
